ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing en banc, and the opposition thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en bane, it is
ORDERED that appellant’s petition for rehearing en bane is granted and that the opinion and judgment of April 10, 1995, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc on Thursday, October 12, 1995, at 9:30 a.m. Counsel should be present in the District of Columbia Court of Appeals courtroom, located at 500 Indiana Avenue, NW, on the sixth floor, on the date indicated above no later than 9:25 a.m. It is
FURTHER ORDERED that counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before October 3, 1995.